    Case 1:19-cr-00116-KMW Document 268 Filed 12/02/20 Page 1 of 2

          Case 1:19-cr-00116-KMW Document 266 Filed ll/2fit:O:::~;Je::lll::ft!::::l:t=======-i
                                                                          USDC SONY
                                                                          l)OCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
                                                                                               'J
SOUTHERN DISTRICT OF NEW YORK                                             DOC#:
                      ---··---···-···--··---·•X                           DATE F-IL_E_D_:_/_;;i_,/_.;2._/ _~ _f)
                                                                                                              _
UNITED STATES OF AMERICA                                                                          r    ,
                                                                 WAIVER OF RIGHT TO BE
                       ·V·
                                                                 PRESENT AT CRIMINAL
                                                                 PROCEEDING
REINALDO ROMAN,
                                  Defendant.                       19 -CR- 116 (KMW)
-··-·---·-··----···-··--··-···-·········X
Check Proceeding that Applies

        Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge In a courtroom in
        the Southern District of New York to enter my plea of guilty and to have my attorney
        beside me as I do. I am also aware that the public health emergency created by the
        COVlD-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I have discussed these issues with my attorney. By signing this document, I
        wish to advise the court that I willingly give up my right to appear In person before the
        judge to enter a plea of guilty. By signing this document, I also wish to advise the court
        that I willingly give up any right I might have to have my attorney next to me as I enter my
        plea so long as the following conditions are met. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf during the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding If I wish to do so.




Date:
               Print Name                             Signature of Defendant




/       Sentence

        I understand that I have a right to appear before a judge In a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom
        to the Judge who will sentence me. I am also aware that the public health emergency
        created by the COVID-19 pandemic has Interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.


                                                  4




                                                               Scanned with CamScanner
     Case 1:19-cr-00116-KMW Document 268 Filed 12/02/20 Page 2 of 2
            case 1:19-cr-00116-KMW        Document 266 Filed 11124/20 Pages of s




          I have discussed these Issues with my attorney and willingly give up my right to be
                                                                                                      1
         present, at the time my sentence is imposed, in the courtroom with my attorney and the
         judge who wiJI impose that sentence. By signing this document, I wish to advise the court
         that I willingly give up my right to appear in a courtroom in the Southern DtStrict of New
         York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf at the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



 Date:
                Print Name
                                                             ~&~U
                                                     Signature of Defendant                       /

I hereby affirm that I am aware of my obligation to discuss with my dient the charges against my
d ient, my client's rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:
               Print Name
                                                                  ~
                                                     Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter's name is: _ _ _ _ _ _ _ _ __



Date:
                Signature of Defense Counsel




Accepted:
               Signature of Judge
               Date:
                       ,~(.J,(a:>

                                                 5




                                                               Scanned with CamScanner
